internal_revenue_service number release date index no cc tege eb ec plr-105425-02 june legend company plan dear this is in reply to a letter dated date submitted on behalf of company by its authorized representative in which a ruling is requested that the plan qualifies as an employee_stock_purchase_plan as defined in sec_423 of the internal_revenue_code additional rulings are requested concerning the tax consequences of the plan the facts submitted are that company’s board_of directors adopted the plan on august and that its shareholders approved the plan on may effective october initially the aggregate maximum number of shares of company common_stock that could be purchased through the exercise of options granted under the plan was however as allowed under the plan that maximum number of shares was later increased to to reflect changes in the capitalization of company the plan as most recently amended and restated by company’s board_of directors became effective on june under the plan only employees of company or of a participating subsidiary_corporation who are employed by an employer may participate in the plan for purposes of the plan the term employer is defined to include only company and any subsidiary of company the term subsidiary is defined in the plan to include any corporation in an unbroken chain of corporations beginning with company each of which other than the last corporation in the chain at the time of the granting of the option in question owns stock possessing percent or more of the total combined voting power of all classes of stock in one of the other corporations in such chain employees become eligible to participate in the plan on the commencement_date next following the date that they begin employment_commencement date is defined in the plan as the first day of a plan period of which there are four plan period is defined as successive periods of three months beginning on october of one year and ending on september of the following year an employee may not be granted an option if immediately after the option is granted the employee owns stock possessing five percent or more of the total combined voting power or value of all classes of stock of company or of a subsidiary_corporation as defined in sec_424 of the code for purposes of these determinations the rules of sec_424 of the code and d of the regulations will apply and stock that the employee may purchase under outstanding options whether issued pursuant to the plan or otherwise will be treated as owned by the employee additionally no employee may be granted an option that permits the employee’s rights to purchase stock under all employee stock_purchase_plans of company and its and subsidiary corporations to accrue at a rate that exceeds dollar_figure of fair_market_value of such stock determined at the time such option is granted for each calendar_year in which such option is outstanding at any time employees who are eligible to participate in a plan period will be furnished a summary of the plan and an enrollment form employees who elect to participate in the plan period will complete the form and file it with their employer no later than days prior to the next commencement_date the enrollment form will authorize the employer to deduct from the employee’s compensation an after-tax amount during each payroll_period equal to either a specific dollar amount at least dollar_figure or a specified percentage up to percent of the employee’s base pay on the commencement_date for this purpose base pay is defined as monthly wages and salary and average monthly tips but not overtime or bonuses a participant’s base pay is determined before subtracting elective_deferrals to company’s sec_401 and nonqualified_deferred_compensation_plans and salary reduction contributions to a cafeteria_plan described in sec_125 of the code the dollar amount deducted each payday is credited to the participant’s contribution account contributions may not commence at any time during the plan period other than on a commencement_date employees who elect to participate in the plan are enrolled in the plan as of their first payday after the commencement_date following their submission of the enrollment form employees can change their contribution rates or discontinue contributions except during the last days of a plan period employees may withdraw their contributions and thereby become ineligible to participate in that plan period additionally employees who neither discontinue their contributions nor withdraw them may make one lump-sum contribution to their account during each plan period lump- sum contributions must be paid_by check at least days prior to the last day of the plan period in no event however may the total contributions to an employee’s account exceed percent of the employee’s base pay per month on the relevant commencement_date multiplied by three months on the grant_date the first trading date of each plan period on the nasdaq national market system each participating employee will be granted an option to purchase company shares the maximum number of shares that may be purchased on exercise dates falling within the same calendar_year will equal the lesser_of shares or the number of shares allowed under sec_423 of the code the term exercise date is defined in the plan as the last trading day of each plan period on the nasdaq national market system the exercise price of options granted under the plan will be the lesser_of percent of the closing market price of company stock on the exercise date or percent of the average of the closing market price company stock on the grant_date and the closing market price of company stock on the exercise date for this purpose the closing market price for such dates is defined as the last sale price of the stock as reported in the nasdaq national market system on the date in question or if no sales occur on that date the last sale price of the stock on the most recent date preceding the date specified in which a sale of the stock occurred on the exercise date all options that were granted on the corresponding grant_date will be automatically exercised except that options granted to employees who have terminated employment or withdrawn their account balances will automatically expire the amount credited to a participant’s account will be used to purchase the maximum number of whole shares that is determined by dividing the option’s exercise price into the participant’s account balance at the participant’s election any balance remaining in the account will either be returned to the participant or retained for future purchases under the plan by the participant on the exercise date employees who purchase shares will be able to vote those shares receive declared dividends on those shares and will have normal liquidation rights with respect to those shares options granted under the plan are not assignable or transferable by the participating employee other than by will or by the laws of descent and distribution and are exercisable during the optionee’s lifetime only by the optionee the plan provides that all employees granted options under the plan will have the same rights and privileges with respect to such options in pertinent portion sec_421 of the code provides that if a share of stock is transferred to an individual in a transfer in which the requirements of sec_423 are met no income results to the individual at the time of the transfer no deduction under sec_162 is allowable at any time to the employer_corporation with respect to the share transferred and no amount other than the price paid under the option is considered as received by the employer_corporation for the share transferred under sec_421 if the transfer of a share of stock to an individual pursuant to his exercise of an option would otherwise meet the requirements of sec_423 except that there is a failure to meet any of the holding_period requirements of sec_423 then any increase in the income of such individual or deduction from the income of his employer_corporation for the taxable_year in which such exercise occurred attributable to such disposition is treated as an increase in income or a deduction from income in the taxable_year of such individual or of such employer_corporation in which such disposition occurred sec_423 of the code provides that sec_421 will apply to the transfer of a share of stock to an individual pursuant to the exercise of an option granted under an employee_stock_purchase_plan if no disposition of the stock is made by the individual within two years after the date of grant of the option nor within one year after the transfer of such share to him or her and at all times during the period beginning with the date that the option is granted and ending months before the date of its exercise the optionee remains an employee of the granting corporation a parent or subsidiary_corporation of such corporation or a corporation or parent or subsidiary_corporation of such corporation issuing or assuming a stock_option in a transaction to which sec_424 applies for purposes of these determinations sec_424 of the code defines parent_corporation as any corporation other than the employer_corporation in an unbroken chain of corporations ending with the employer_corporation if at the time of the granting of the option each of the corporations other than the employer_corporation owns stock possessing percent or more of the total combined voting power of all classes of stock in one of the other corporations in such chain sec_424 defines subsidiary_corporation as any corporation other than the employer_corporation in an unbroken chain of corporations beginning with the employer_corporation if at the time of the granting of the option each of the corporations other than the last corporation in the unbroken chain owns stock possessing percent or more of the total combined voting power of all classes of stock in one of the other corporations in such chain sec_1 a of the income_tax regulations provides in part that for purposes of sec_421 and sec_423 of the code the term option includes the right or privilege of an individual to purchase stock from a corporation by virtue of an offer of the corporation continuing for a stated period of time whether or not irrevocable to sell such stock at a price determined under sec_1 e such individual being under no obligation to purchase such right or privilege when granted must be evidenced in writing while no particular form of words is necessary the written option should express among other things an offer to sell at the option_price and the period of time during which the offer shall remain open sec_1 c of the regulations provides in part that for purposes of sec_421 and sec_423 of the code the words the date of the granting of the option and the time such option is granted and similar phrases refer to the date or time when the corporation completes the corporate action constituting an offer of stock for sale to an individual under the terms and conditions of a statutory option for purposes of determining when an option is granted a corporation completes corporate action within the meaning of sec_1 c of the regulations when pursuant to the terms of its offer the number of shares of stock that may be purchased is fixed and determinable if an offer to sell stock does not designate a fixed and determinable maximum number of shares that an employee may purchase corporate action has not been completed see revrul_68_317 1968_1_cb_186 and revrul_70_358 1970_2_cb_96 both of which are clarified by revrul_73_223 1973_1_cb_206 sec_1 f of the regulations provides in part that for purposes of sec_421 and sec_423 of the code the term exercise when used in reference to an option means the act of acceptance by the optionee of the offer to sell contained in the option generally the time of exercise is the time when there is a sale or a contract to sell between the corporation and the employee a mere promise to pay the option_price does not constitute an exercise of the option unless the optionee is subject_to personal liability on the promise an agreement or undertaking by the employee to make payments under an employee_stock_purchase_plan does not constitute the exercise of an option so long as the payments made remain subject_to withdrawal by the employee sec_423 of the code defines an employee_stock_purchase_plan as a plan that meets the requirements set forth in paragraphs through of that section sec_423 provides that under the terms of the plan all employees granted options under the plan must have the same rights and privileges except that the amount of stock that may be purchased by any employee under the option may bear a uniform relationship to the total compensation or the basic or regular rate of compensation of employees and the plan may provide that no employee may purchase more than a maximum amount of stock designated therein see also sec_1_423-2 of the regulations under sec_423 of the code if a share acquired under an employee_stock_purchase_plan is held for the applicable holding periods then upon disposition of the share a special rule applies if the option’s exercise price was less than the share’s fair_market_value when the option was granted under that rule the optionee recognizes compensation income in the taxable_year in which the disposition occurs equal to the lesser_of the excess of the fair_market_value of the share on the date of its disposition over the exercise price or the excess of the fair_market_value of the share when the option was granted over the exercise price additionally the optionee recognizes long-term_capital_gain to the extent that the amount received upon the disposition exceeds the sum of the amount if any paid for the option the option’s exercise price and the compensation that was included in the optionee’s gross_income under the special rule similar rules apply if the stock is held until the optionee dies sec_83 of the code governs the tax consequences resulting from disqualifying dispositions of plan stock to the extent that sec_421 does not apply compare sec_1 422a-1 b of the proposed income_tax regulations relating to incentive stock_options described in sec_422 of the code under sec_83 if in_connection_with_the_performance_of_services property is transferred to any person other than the service_recipient the excess of the fair_market_value of the property determined on the first day that the transferee’s rights in the property are transferable or not subject_to a substantial_risk_of_forfeiture over the amount_paid for the property is included in the service provider’s gross_income for the taxable_year which includes that day under sec_1_83-7 of the regulations if an option that was not taxable when granted is exercised sec_83 applies to the shares acquired pursuant to the exercise applying the above law to the information submitted we rule as follows the plan qualifies as an employee_stock_purchase_plan under sec_423 of the code options granted to employees under the plan are options for purposes of sec_421 and sec_423 of the code the plan’s determination of payroll deductions and lump sum contributions that a participant may make to the plan using the participant’s base pay which is determined before subtracting elective_deferrals to company’s sec_401 plan salary reductions contributed to company’s cafeteria_plan and elective_deferrals to company’s deferred_compensation plan satisfies sec_423 of the code the plan provision that permits employees to make one lump sum contribution to the plan during each plan period satisfies sec_423 for purposes of sec_421 and sec_423 of the code the date on which an option granted under the plan will be considered to be granted will be that option’s grant_date as defined in the plan for purposes of sec_421 and sec_423 of the code the date on which an option granted under the plan will be considered to be exercised will be that option’s exercise date as defined in the plan an employee who exercises an option under the plan will not recognize taxable_income at the time of grant or exercise of the option if an employee disposes of shares purchased under the plan after satisfying the holding_period requirements of sec_423 of the code or if an employee dies while holding shares purchased under the plan the employee must include in income as compensation in the a employee’s taxable_year in which the disposition or death occurs an amount equal to the lesser_of i the excess of the fair_market_value of the shares at the time of disposition or death over the amount_paid for the shares or ii the excess of the fair_market_value of the shares on the grant_date over the amount_paid for the shares see sec_423 of the code except in the case of death the employee’s basis in such shares at the b time of their disposition will be the price paid for the shares increased by the amount included in the employee’s gross_income as compensation gain in excess of the employee’s basis will be short-term or long-term_capital_gain as determined under the code provisions applicable at the time of the disposition in the case of death an employee’s estate’s basis in the shares will be determined under sec_1014 of the code see sec_1_423-2 of the regulations c if the fair_market_value of shares on the date of their disposition or the employee’s death is less than the option_price then no amount is includible in the employee’s gross_income as compensation and the full amount of any loss recognized assuming that the stock was sold in an arm’s length transaction will be treated as short-term or long-term_capital_loss as determined under the code provisions applicable at the time of the disposition compare example under sec_1_423-2 of the regulations if an employee disposes of shares purchased under the plan before satisfying the holding_period requirements of sec_423 of the code the employee must include in gross_income as compensation an a amount equal to the excess of the fair_market_value of the shares on the applicable exercise date over the amount_paid for those shares such amount will be includible in the employee’s gross_income for the taxable_year in which the disposition occurs b the basis of the shares in the hands of the employee will consist of the amount_paid for the shares plus the amount if any included in the employee’s gross_income as compensation and the holding_period for such shares will commence on the exercise date on which those shares were acquired gain in excess of the basis will be short-term or long-term_capital_gain as determined under the code provisions applicable at the time of the disposition if the employee’s basis is greater than the amount received for the shares the excess of that basis over the amount received will be short-term or long-term_capital_loss as determined under the code provisions applicable at the time of the disposition except as ruled above no opinion is expressed regarding the federal tax consequences of the transaction described above under any provision of the internal_revenue_code in particular we specifically note that no opinion is expressed regarding the methods used under the plan to compute the fair_market_value of shares in what circumstances the issuance of stock certificates under the terms of sec_8_1 of the plan will result in either a disposition of the stock or a disqualifying_disposition the effects of any adjustments made under section of the plan the effect of section of the plan and the treatment of any options granted under the plan that have a grant_date prior to date finally please note that if the plan is amended the above rulings may not remain in effect this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to company’s federal_income_tax return for the year in which the plan is implemented a copy is enclosed for that purpose sincerely yours robert b misner senior technical reviewer executive compensation branch office of the division counsel associate chief_counsel tax exempt and government entities
